DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:

1.	(Currently Amended)  A mobile sensor reader for Internet of Things (IoT) devices, comprising:
	a wireless communications system;
	a memory configured to store sensor data received via the wireless communications system from an IoT device; and
	a processor configured to,
		monitor for remote electronic data collectors that come within a communication range of the wireless communications system as at least one of the mobile sensor reader or one of the remote electronic data collectors move to different locations;
		determine a first priority of a remote electronic data collector that has come within the communication range of the wireless communications system;
		determine a second priority of the mobile sensor reader 
		compare the first priority to the second priority; and
		forward the sensor data to the remote electronic data collector, via the wireless communications system, at least partly in response to being greater than the second priority.

	2.	(Canceled)
	
	3.	(Canceled)

	4.	(Original)  The mobile sensor reader of claim 1, wherein:

	the memory is further configured to store at least second sensor data received via the wireless communications system from at least a second IoT device.

	5.	(Previously Presented)  The mobile sensor reader of claim 4, wherein:
	the processor is configured to,
		aggregate the first sensor data and the second sensor data; and
		forward the aggregated first sensor data and second sensor data to the remote electronic data collector, via the wireless communications system, at least partly in response to the first priority being greater than the second priority.

	6.	(Currently Amended)  The mobile sensor reader of claim 1, wherein:
	the remote electronic data collector is a first remote electronic data collector;
	the processor is configured to, prior to forwarding the sensor data to the first remote electronic data collector,
		determine a third priority of a second remote electronic data collector that has come within the communication range of the wireless communications system; and
		refrain from forwarding the sensor data to the second remote electronic data collector in response to the first priority being greater than the third priority.

	7.	(Original)  The mobile sensor reader of claim 1, further comprising:
	a navigation system; and
	a vehicular transport system carrying the wireless communications system, the memory, the processor, and the navigation system; wherein,
	the processor is configured to receive, via the wireless communications system, instructions for operating at least one of the navigation system or the vehicular transport system.

	8.	(Original)  The mobile sensor reader of claim 7, further comprising:
	a vehicle housing defining one of a trash truck or a mail or package delivery vehicle.

	9.	(Original)  The mobile sensor reader of claim 1, wherein:
	the processor is configured to,
		operate the wireless communications system to transmit a beacon; and
		receive the sensor data in response to transmitting the beacon.

	10.	(Original)  The mobile sensor reader of claim 1, wherein the sensor data comprises a meter reading.

	11.	(Original)  The mobile sensor reader of claim 1, wherein:
	the wireless communications system includes,
		a first wireless communications interface operated in accordance with a first wireless communications protocol; and
		a second wireless communications interface operated in accordance with a second wireless communications protocol different from the first wireless communications protocol;
	the first wireless communications interface is configured to receive the sensor data; and
	the second wireless communications interface is configured to forward the sensor data to the remote electronic data collector.

	12.	(Currently Amended)  An electronic data collector for storing and forwarding sensor data, comprising:
	a wireless communications system; and
	a memory configured to store sensor data; and
	a processor configured to,
		monitor for mobile electronic data collectors that come within a communication range of the wireless communications system;
		determine a mobile electronic data collector that has come within the communication range of the wireless communications system has sensor data to forward;
		determine a first priority of the mobile electronic data collector 
		determine a second priority of the electronic data collector;
		compare the first priority to the second priority; and
		receive the sensor data via the wireless communications system and store the sensor data in the memory, at least partly in response to second priority being greater than the first priority.

	13.	(Currently Amended)  The electronic data collector of claim 12, wherein:
	the mobile electronic data collector is a first mobile electronic data collector


		determine a second mobile electronic data collector has come within the communication range of the wireless communications system;
		determine a third priority of the second mobile electronic data collector; and
		forward the sensor data to the second mobile electronic data collector, via the wireless communications system, at least partly in response to third priority being greater than the second priority.

	14.	(Original)  The electronic data collector of claim 12, wherein:
	the mobile electronic data collector is a first mobile electronic data collector; and
	the electronic data collector is a second mobile electronic data collector.

	15.	(Currently Amended)  The electronic data collector of claim 12, wherein:
	the mobile electronic data collector is a first mobile electronic data collector and the sensor data is first sensor data; and
	the processor is configured to,
		determine a second mobile electronic data collector that has come within the communication range of the wireless communications system has second sensor data to forward;
		determine a third priority of the second mobile electronic data collector 
		receive the second sensor data via the wireless communications system and store the second sensor data in the memory, in response to second priority being greater than the third priority.

	16.	(Original)  The electronic data collector of claim 15, wherein:
	the processor is configured to,
		aggregate the first sensor data and the second sensor data; and
		forward the aggregated first sensor data and second sensor data to a third mobile electronic data collector via the wireless communications system.

	17.	(Original)  The electronic data collector of claim 15, wherein:
	the processor is configured to,

		forward the second sensor data to a fourth mobile electronic data collector via the wireless communications system.

	18.	 (Canceled).
19.	(Canceled)  
20.	(Canceled)

End of Amendments

Allowable Subject Matter
Claims 1, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant approved the proposed Examiner’s Amendments. The prior art of record does not teach or suggest “determine a first priority of a remote electronic data collector that has come within the communication range of the wireless communications system; determine a second priority of the mobile sensor reader or the sensor data; compare the first priority to the second priority; and forward the sensor data to the remote electronic data collector, via the wireless communications system, at least partly in response to the first priority and being greater than the second priority” in combination with the other limitations of claim 1. Therefore independent claim 1 is allowed. Independent claim 12 is allowed for the same reason of allowing claim 1. Dependent claims 4-11 are allowed for depending from claim 1. Dependent claims 13-17 are allowed for depending from claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SAID M ELNOUBI/Examiner, Art Unit 2644